DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: US 8,728,885 (“Pham”) appears to be the closest prior art to Applicant’s invention as claimed and disclosed.  Pham discloses in Col. 4, lines 8-10: “FIG. 1A is a simplified view of an illustrative nanowire device structure 100 at an early stage of manufacturing that is formed above a semiconducting substrate 10” (emphasis added).  Pham further discloses in Col. 4, lines 43-45: “At the point of fabrication depicted in FIG. 1A, various layers of semiconducting material 11, 12, 13 and 14 are formed above the substrate 10” (emphasis added).  Although Pham discloses that the layers of semiconducting material 11, 12, 13 and 14 may be formed by “deposition plus ion implantation” (Col. 4, line 60), it is the Examiner’s position that Pham fails to teach or suggest “performing an ion implantation process on the substrate to form doped material layers at different depth positions of the substrate and to define at least one nanowire layer, wherein the at least one nanowire layer and the doped material layers are alternately stacked,” as above the substrate 10 rather than in the substrate (i.e., “at different depth positions of the substrate”) as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811